 

Exhibit 10.42

 

THIRD AMENDMENT TO THE EXPONENT, INC. 401(k) SAVINGS PLAN
(AS AMENDED AND RESTATED JANUARY 1, 2010)

 

WHEREAS, Exponent, Inc. (the “Company”) adopted an amended and restated 401(k)
Savings Plan effective January 1, 2010 (the "Plan"); and

 

WHEREAS, the Company wishes to amend the Plan in order to bring the Plan into
compliance with certain requirements of the Internal Revenue Code and to correct
an inadvertent drafting error contained in the Plan; and

 

WHEREAS, the Company retains the right to amend the Plan under Section 11.1(a)
thereof; and

 

WHEREAS, pursuant to Section 11.1(b) of the Plan, the Company has delegated to
the Plan’s administrative committee the authority to adopt amendments that are
designed to bring the Plan into compliance with applicable law, designed to
ensure the continued tax-qualified status of the Plan or do not have a
significant financial impact on the Company;

 

NOW, THEREFORE, effective as of January 1, 2010, the Plan is hereby amended as
follows:

 

1.            Section 2.10 of the Plan is hereby amended by the addition of a
new subparagraph (e) to said Section 2.10 to read as follows:

 

“(e)    Salary Deferral Contributions may be made only from amounts otherwise
described in this Section 2.10 that constitute compensation within the meaning
of Code Section 415(c)(3) and Treasury Regulation Section 1.415(c)(2).”

 

2.             Section 6.11 of the Plan is hereby amended by the deletion of
paragraph (b) of said Section 6.11 in its entirety and the substitution in lieu
thereof of a new paragraph (b) to read as follows:

 

“(b)    Optional Forms of Benefit. The Participant may elect substantially-equal
annual installments over either (i) the life expectancy of the Participant or
the joint life expectancies of the Participant and his or her Beneficiary; or
(ii) a specified period of years which shall not exceed the Life Expectancy of
the Participant or the joint Life Expectancies of the Participant and his or her
Beneficiary, provided, however, Life Expectancy(ies) shall not be recalculated.”

 

 

 

 

 

3.             The last sentence of subparagraph (a) of Section 14.3 is hereby
amended by the deletion of said sentence in its entirety and the substitution in
lieu thereof of a new sentence to read as follows:

 

“In the case of a distribution made for a reason other than severance from
employment, death, or disability, this provision shall be applied by
substituting ‘5-year period’ for ‘1-year period’.”

 

IN WITNESS WHEREOF, the Company has caused this Third Amendment to the Plan to
be executed by its duly authorized officer.

 

Dated: February 28, 2012 EXPONENT, INC.   By: /s/ Gregory P. Klein   Title: Vice
President, Human Resources

 

 

 

